285 S.W.3d 491 (2007)
In re Harold R. SCHMITZ, Norborne P. Cole, Jr., Brian C. Flynn, Jr., et al.
No. 04-07-00359-CV.
Court of Appeals of Texas, San Antonio.
July 11, 2007.
Debra J. McComas, George W. Bramblett, Jr., Nicholas Even, Haynes and Boone, L.L.P., Dallas, TX, Lamont A. Jefferson, Haynes and Boone, L.L.P., San Antonio, TX, for Appellant.
Joe Kendall, Willie C. Briscoe, Hamilton Lindley, Provost Umphrey Law Firm, L.L.P., Dallas, TX, Darren J. Robbins, Randall Baron, Amber L. Eck, David T. Wissbroecker, Kevin K. Green, Lerach Coughlin Stoia Geller Rudman & Robbins, San Diego, CA, Robert B. Weiser, The Weiser Law Firm, P.C., Wayne, PA, for Appellee.
Sitting: CATHERINE STONE, Justice, PHYLIS J. SPEEDLIN, Justice, STEVEN C. HILBIG, Justice.

MEMORANDUM OPINION
PER CURIAM.
The court has considered relators' petition for a writ of mandamus and the response of the real party in interest and is of the opinion that relief should be denied. See TEX.R.APP. P. 52.8(a). Accordingly, relators' petition for a writ of mandamus is denied.